UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7196



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVERNE LYKE, JR., a/k/a Butch,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (2:03-cr-10074; 7:06-cv-00058)


Submitted:   October 27, 2006             Decided:   November 9, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calverne Lyke, Jr., Appellant Pro Se. Jennifer Rebecca Bockhorst,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Calverne Lyke, Jr., seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Lyke has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                               - 2 -